Read, C. J.
(Charge.) The sum due originally was £22.15.11 in the money then in circulation, and the articles constituting it are a bag of coffee and an hogshead. One defense is the Statute of Limitations; the account is dated in May, 1778. Another de*129fense is that in another suit brought in the name of the Judge of the Admiralty, determined in 1793 in this court, plaintiff had been allowed for this account; and that suit was against this plaintiff as Marshal for shares of a cargo of a schooner, and he was then allowed for these sums, this book having been then given in evidence.
With respect to the debt, there was an acknowledgment lately of the debt as far as relates to the bag of coffee at the price charged in the book, and, therefore, the plea of the Statute first mentioned is done away, for the evidence is by Mr. Dagworthy Jones that he exhibited the account to defendant, and he said when he received a debt due him in Maryland he would pay it; he objected to the statement that it was not scaled rightly, it amounting to about £10. We think it a sufficient admission to take it out of the Statute. It is not necessary that the defendant should have promised to pay it. You are to determine at what time the money must be scaled. The law has provided that no officer shall lose by depreciation of money held in their hands for others.
The interest the Court clearly think ought to be allowed, because it has been charged. We agree to what plaintiff’s counsel said as to cases of hardship, and that you may allow it as damages.
Verdict for the plaintiff for some trifling sum, sixpence or five shillings.